Exhibit 10.2

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of this
1st day of February, 2013 (the “Effective Date”), by and between BJ’S
RESTAURANTS, INC., a California corporation (the “Company”), and GERALD W.
DEITCHLE, an individual (“Consultant”). Company and Consultant shall
collectively be referred to as the “Parties” and, each individually, as a
“Party.”

RECITALS:

A. Consultant has served as the President and Chief Executive Officer of the
Company since 2005 and in such capacity has extensive knowledge and experience
in the business and operations of the Company and the casual dining segment of
the restaurant industry.

B. Effective December 3, 2012 and February 1, 2013, Consultant retired as
President and Chief Executive Officer of the Company, respectively (but
continues to serve as a non-executive Chairman of the Board of Directors).

C. In order to assure a smooth transition of management responsibilities and in
order to assure that Consultant is available to assist the Company in developing
and implementing its strategic plan and growth strategy going forward, the
Company wishes to retain, and Consultant agrees to provide, consulting services
to the Company on the terms set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties covenant and agree as
follows:

1. Retirement. The Consultant has, on the Effective Date, retired from and
terminated his employment with the Company and has resigned as the Chief
Executive Officer of the Company.

2. Consulting.

    (a) During the period from the Effective Date through June 30, 2013 (the
“Transition Period”), the Consultant will provide transition services (including
assisting in transition of day to day management responsibilities, and assisting
in the Company’s relations with its vendors, lenders, and shareholders) and make
himself available to the Chief Executive Officer or other executive officers of
the Company and render such strategic and management consulting services as may
reasonably be requested by the Company.

    (b) During the period from July 1, 2013 until termination of this Agreement
in accordance with Section 4 hereof (the “Additional Consulting Period”), the
Company hereby engages Consultant, and Consultant hereby agrees, to perform such
services relating to new restaurant site selection as well as such other
services as shall mutually be agreed upon by the Parties. All services to be
performed by Consultant under this Agreement may hereinafter be referred to
collectively as the “Services.”



--------------------------------------------------------------------------------

3. Responsibility of Consultant. Consultant shall have the exclusive
responsibility for performing the Services, and Consultant shall determine the
manner in which Services are performed and the times and places at which he
performs the Services; provided, however, that during the Transition Period, the
Company may require that all or a portion of the Services be performed on the
Company’s premises. Notwithstanding anything to the contrary set forth in this
Agreement, it is the intention of the Parties that Consultant devote
approximately twenty (20%) of his working time and attention (approximately
eight (8) hours a week) during the Transition Period; provided, however, the
Parties understand and agree that the actual time committed may vary from week
to week. Except as provided herein or within the scope of his responsibilities
as a director of the Company (i) Consultant shall have no authority to bind,
obligate or commit Company, nor the power, personally or on behalf of Company,
to waive any forfeiture or default or to alter, discharge or waive any of the
terms and conditions of any contract entered into by or for Company, and
(ii) Consultant shall have no authority to represent Company.

4. Term. This Agreement shall be effective as of the Effective Date and shall
terminate on the earlier of (i) termination of Consultant’s service as a member
of the Board of Directors of the Company, (ii) thirty (30) days following
delivery of notice of termination by Consultant, (iii) thirty (30) days
following delivery of notice of termination by the Company, or (iv) immediately
upon Consultant’s death or Disability as such term is defined in the Employment
Agreement between the Company and Consultant, dated April 6, 2010 (the “Prior
Employment Agreement”); provided, however, that in no case will Consultant or
the Company terminate this Agreement prior to June 30, 2013.

5. Compensation. In consideration of Services to be provided by Consultant
hereunder, and Consultant’s agreement to abide by the terms of this Agreement,
Company shall pay Consultant as follows:

    (a) During the Transition Period, an aggregate fee of $100,000, payable
$20,000 per month in accordance with the Company’s normal payment practices.

    (b) During the Additional Consulting Period, a fee of $1,000 per month
payable in accordance with the Company’s normal payment practices; provided,
however, that if the Services provided during the Additional Consulting Period
are expected to exceed more than four (4) hours per month, the Parties
understand and agree that an appropriate hourly or daily fee will be negotiated.

    (c) During the Transition Period, a non-accountable expense reimbursement in
the amount of $3,000 per month which is intended to reimburse executive for
automobile, office, cell phone and other overhead costs associated with the
provision of the Services. Notwithstanding the foregoing, the Company shall
reimburse Consultant for any extraordinary out of pocket expenses (such as
travel expenses) incurred by Consultant (with the prior consent of the Company)
in providing specific Services requested by the Company.

    (d) From the Effective Date until December 31, 2017, the Company shall
provide Consultant (and, if applicable, his spouse) with group health insurance
coverage as a retiree on the same coverage and cost sharing terms as may be
provided from time to time to senior executives of the Company; provided,
however, if such group health insurance coverage is



--------------------------------------------------------------------------------

or becomes unavailable to Consultant, the Company will reimburse
(i) Consultant’s monthly cost of continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for as long COBRA coverage
is available, and, thereafter (ii) reimbursement for the cost of Consultant
maintaining comparable health insurance coverage; provided, however, that such
reimbursement shall be for more than the monthly cost that would apply to
maintain COBRA continuation coverage had Consultant been eligible for such
coverage.

    (e) The compensation payable to Consultant under this Agreement shall be in
addition to (i) any Retirement Benefit payable to Consultant pursuant to the
terms of the Prior Employment Agreement, and (ii) any compensation that may be
payable to Consultant in connection with his services as a non-employee member
of the Company’s Board of Directors.

6. Successors and Assigns; Assignment. This Agreement shall inure to the benefit
of and be binding upon the permitted successors and assigns of Company and
Consultant. Notwithstanding anything to the contrary, Consultant may not assign
any of its rights or obligations hereunder.

7. Active Status. Notwithstanding anything to the contrary contained in this
Agreement, the Company hereby acknowledges and agrees that, for purposes of the
Company’s 2005 Equity Incentive Plan, as amended (the “2005 Plan”), the Board of
Directors of the Company and/or the Compensation Committee thereof has
determined that for so long as Consultant is providing the Services under this
Agreement, he shall be deemed to be a “Consultant” of the Company and have
maintained his “Active Status” with the Company, as such terms are defined in
the 2005 Plan.

8. Miscellaneous.

    8.1 Entire Agreement. This Agreement, including any attachments hereto,
contains the entire agreement between the Parties and incorporates and
supersedes any and all prior discussions or agreements the Parties may have had
with respect to the terms of Consultant’s engagement by Company.

    8.2 Amendment and Waiver. This Agreement and any terms, covenants or
conditions hereunder may only be amended or waived by a written instrument
specifically referring to this Agreement executed by each of the Parties. A
waiver of any provision of this Agreement shall in no manner affect the waiving
Party’s right to enforce any provisions of this Agreement at a subsequent time,
and the waiver by any Party of any right arising out of any breach by the other
Party shall not be construed as a waiver of any right arising out of any
subsequent breach.

    8.3 Choice of Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of California without regard to conflict
of law provisions.

    8.4 Arbitration. The arbitration provisions of the Prior Employment
Agreement shall apply to any controversy or claim arising out of or relating in
any way to this Agreement.



--------------------------------------------------------------------------------

    8.5 Counterparts. This Agreement may be executed in multiple counterparts,
and all such executed counterparts shall constitute the same agreement. It shall
be necessary to account for only one such counterpart in proving the existence
of terms of this Agreement.

    8.6 Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
this Agreement shall nonetheless remain in full force and effect.

    8.7 No Third Party Rights. Nothing in this Agreement is intended to confer
any rights or remedies on anyone other than the parties to the Agreement and
their respective successors, representatives and assigns. The provisions of this
Agreement shall not entitle any person not a signatory to this Agreement to any
rights as a third party beneficiary, or otherwise, it being the specific
intention of the parties hereto to preclude any and all-non-signatory parties
from any such third party beneficiary rights, or any other rights whatsoever.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first written above.

 

  CONSULTANT:     COMPANY:             BJ’S RESTAURANTS, INC., a California
corporation         By:       GERALD W. DEITCHLE     Name:   Gregory Trojan    
  Title:   Chief Executive Officer                       By:           Name:  
Peter Bassi       Title:   Lead Director